 



Exhibit 10.11
 
KIRKLAND’S, INC.  
 
COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS
 
as of February 4, 2007
 
Each Non-Employee Director (as defined) of Kirkland’s, Inc. (the “Company”)
shall be compensated for service on the Board and any Board committee as
follows:
 
A. Monetary Compensation
 
1. BOARD ANNUAL RETAINER FEE:  Each Non-Employee Director shall be paid a
$20,000 annual retainer fee. This fee shall be paid in equal installments at the
end of each fiscal quarter for which said Non-Employee Director provided
services as a Director to the Company. To the extent an Non-Employee Director
provided services to the Company as a Director for less than all of the prior
fiscal quarter, this annual retainer fee and the related installment shall be
prorated to compensate the Non-Employee Director only for the portion of the
prior fiscal quarter that such Non-Employee Director provided services as a
Director.
 
2. COMMITTEE MEMBERSHIP ANNUAL RETAINER FEE:  In addition to the cash and equity
compensation provided elsewhere herein, each Non-Employee Director who is a
member of one of the Committees of the Board listed below shall be paid an
additional annual retainer fee. This fee shall be paid in equal installments at
the end of each fiscal quarter for which an Non-Employee Director served as a
member of any such Committee. To the extent an Non-Employee Director served as a
member of any such Committee for less than all of the prior fiscal quarter, the
annual Committee fee and the related installment shall be prorated to compensate
the Non-Employee Director only for the portion of the prior fiscal quarter that
such Non-Employee Director served as a member of such Committee. The applicable
annual retainer fees for Committee membership shall be the amount set forth
beside the name of each Board Committee listed below:
 

                    a.     Audit Committee:   $ 2,000     b.     Compensation
Committee:   $ 1,000     c.     Governance and Nominating Committee:   $ 500  


 
3. BOARD AND COMMITTEE CHAIR FEES:  In addition to the cash and equity
compensation provided elsewhere herein, each Non-Employee Director who serves as
the Chairman of the Board or as the Chairman of any Committee of the Board shall
be paid an additional annual retainer fee. This fee shall be paid in equal
installments at the end of each fiscal quarter for which an Non-Employee
Director served as the Chairman. To the extent an Non-Employee Director served
as the Chairman for less than all of the prior fiscal quarter, the annual
Chairman retainer fee and the related installment shall be prorated to
compensate the Non-Employee Director only for the portion of the prior fiscal
quarter that such Non-Employee Director served as the Chairman of the Board or
of the pertinent Committee. The applicable additional annual retainer fees for
service as the Chairman of the Board or as the Chairman of any Board Committee
listed below shall be the amount set forth beside the name of each Board
Committee listed below:
 

                    a.     Board Chairman:   $ 30,000     b.     Audit Committee
Chairman:   $ 2,500     c.     Compensation Committee Chairman   $ 1,000     d.
    Governance and Nominating Committee Chairman:   $ 500  


 
4. BOARD MEETING FEES:  Each Non-Employee Director shall be paid an additional
$1,000 fee for each meeting of the Board that such Non-Employee Director attends
in person. This fee shall be paid at the end of each fiscal quarter for which
said Non-Employee Director attended Board meetings as a member of the Board of
the Company.
 
5. COMMITTEE MEETING FEES:  Each Non-Employee Director who is a member of the
Audit Committee and the Compensation Committee of the Company shall be paid an
additional $500 fee for


-1-



--------------------------------------------------------------------------------



 



each such Committee meeting that such Non-Employee Director attends in person.
This fee shall be paid at the end of each fiscal quarter for which said
Non-Employee Director attended Committee meetings as a member of the Audit and
Compensation Committees of the Company.
 
B. Equity Compensation
 
Each Non-Employee Director shall be issued a fully-vested, non-qualified stock
option to purchase 5,000 shares of the Company’s common stock (the “Options”).
The Options shall: (i) be granted pursuant to the Company’s 2002 Equity
Incentive Plan, unless another shareholder-approved stock option plan shall have
been specified for such purpose by the Board (the “Plan”), (ii) have a fair
market value exercise price equal to the closing price of the Company’s common
stock on the date of grant, (iii) be fully exercisable upon grant, and
(iv) shall expire upon the ten (10) year anniversary of the grant date, subject
to earlier termination in accordance with the terms of the Plan and the option
award agreement.
 
Annual grants shall occur immediately after each annual meeting of the
shareholders of the Company, to each Non-Employee Director who is serving on the
Board after such annual meeting.
 
C. Supplemental Compensation.
 
In addition to the cash and equity compensation provided elsewhere herein, the
Board may, upon the recommendation of the Compensation Committee, grant
additional compensation in the form of cash, equity or otherwise, to the members
of the Board or to any individual member of the Board, to members of any Board
Committee or any individual member of any Board Committee, or to the Chairman of
the Board or of any Board Committee.
 
D. Definition of Non-Employee Director.
 
For purposes of this policy, the term “Non-Employee Director” shall mean any
director who is not an employee of the Company or any of its subsidiaries.


-2-